                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiffs
                                                                         6
                                                                                                        UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                DISTRICT OF NEVADA
                                                                         8
                                                                             ANTHONY FLORIAN, an individual;                    Case No.: 2:18-cv-01216-GMN-PAL
                                                                         9   THO NGUYEN, an individual;
                                                                        10                                    Plaintiffs,
                                                                               v.
                                                                        11                                                         STIPULATION AND ORDER FOR
                                                                             CHEX SYSTEMS, INC., a foreign
Law Office of Kevin L. Hernandez




                                                                                                                                  DISMISSAL OF BANK OF AMERICA,
                                                                        12   corporation; EQUIFAX INFORMATION                    N.A., CAPITAL ONE BANK (USA), N.A.,
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                             SERVICES, LLC, a foreign limited-liability                AND U.S. BANK, N.A. WITH
                                                                        13   company; EXPERIAN INFORMATION
                                  8872 S. Eastern Avenue, Suite 270




                                                                                                                                             PREJUDICE
                                                                             SOLUTIONS, INC., a foreign corporation;
                                      Las Vegas, Nevada 89123




                                                                        14   TRANS UNION LLC, a foreign limited-
                                                                             liability company; AFFIRM, INC., a foreign
                                                                        15   corporation; BANK OF AMERICA, N.A., a
                                                                             national banking association; BARCLAYS
                                                                        16   BANK DELAWARE, a foreign corporation;
                                                                             CAPITAL ONE BANK (USA), N.A., a
                                                                        17   national banking association; CHASE BANK
                                                                             USA, N.A., a national banking association;
                                                                        18   CITIBANK, N.A., a national banking
                                                                             association; DEPARTMENT STORES
                                                                        19   NATIONAL BANK, a national banking
                                                                             association; INTOUCH CREDIT UNION, a
                                                                        20   foreign non-profit corporation; SYNCHRONY
                                                                             BANK, a foreign corporation; U.S. BANK,
                                                                        21   N.A., a national banking association.
                                                                        22                                     Defendants.
                                                                        23          Plaintiffs, Anthony Desmond Florian and Tho Nguyen (“Plaintiffs”), and Defendants,

                                                                        24   Bank of America, N.A. (“BANA”), Capital One Bank (USA), N.A. (“Capital One”), and U.S.

                                                                        25   Bank, N.A. (“U.S. Bank”) (collectively referred to as the “Parties”) have resolved all claims,

                                                                        26   disputes, and differences between the Parties.

                                                                        27          Therefore, the Parties, by and through their respective attorneys of record, and subject to

                                                                        28   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice

                                                                                                                        Page 1 of 2
                                                                         1   under FRCP 41(a) as to BANA, Capital One, and U.S. Bank with the Parties bearing their own

                                                                         2   attorneys’ fees and costs incurred in this action.

                                                                         3   Respectfully Submitted.

                                                                         4    Dated: March 21, 2019                               Dated: March 21, 2019
                                                                         5    LAW OFFICE OF                                       Duane Morris LLP
                                                                              KEVIN L. HERNANDEZ
                                                                         6
                                                                              /s/ Kevin L. Hernandez                              /s/ Tyson E. Hafen.
                                                                         7    Kevin L. Hernandez, Esq.                            Tyson E. Hafen, Esq.
                                                                              Nevada Bar No. 12594                                Nevada Bar No. 13139
                                                                         8     8872 S. Eastern Avenue, Suite 270                  100 North City Parkway, Suite 1560
                                                                              Las Vegas, Nevada 89123                             Las Vegas, NV 89106-4617
                                                                         9    kevin@kevinhernandezlaw.com                         tehafen@duanemorris.com
                                                                              Attorney for Plaintiffs                             Attorneys for U.S. Bank, N.A.
                                                                        10

                                                                        11    Dated: March 21, 2019                               Dated: March 21, 2019
Law Office of Kevin L. Hernandez




                                                                        12    FERNALD LAW GROUP LLP                               NAYLOR & BRASTER
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13    /s/ Brandon C. Fernald                              /s/ Andrew J. Sharples
                                  8872 S. Eastern Avenue, Suite 270




                                                                              Brandon C. Fernald, Esq.                            Jennifer L. Braster, Esq.
                                      Las Vegas, Nevada 89123




                                                                        14    Nevada Bar No. 10582                                Nevada Bar No. 9982
                                                                              6236 Laredo Street                                  Andrew J. Sharples, Esq.
                                                                        15    Las Vegas, Nevada 89146                             Nevada Bar No. 12866
                                                                              brandon.fernald@fernaldlawgroup.com                 1050 Indigo Drive, Suite 200
                                                                        16    Attorneys for Capital One Bank (USA), N.A.          Las Vegas, Nevada 89145
                                                                                                                                  asharples@nblawnv.com
                                                                        17                                                        Attorneys for Experian Information
                                                                              Dated: March 21, 2019                               Solutions, Inc.
                                                                        18
                                                                              AKERMAN LLP
                                                                        19
                                                                               /s/ Rex D. Garner
                                                                        20    Rex D. Garner, Esq.
                                                                              Nevada Bar No. 9401
                                                                        21    1635 Village Center Circle., Suite 200
                                                                              Las Vegas, Nevada 89134
                                                                        22    rex.garner@akerman.com
                                                                              Attorneys for Bank of America, N.A.
                                                                        23

                                                                        24   IT IS SO ORDERED:

                                                                        25

                                                                        26
                                                                             DATED this ____day
                                                                                         1      of April, 2019.                   _______________________________
                                                                        27                                                        Gloria M. Navarro, Chief Judge
                                                                                                                                  UNITED STATES DISTRICT COURT
                                                                        28

                                                                                                                          Page 2 of 2
